Appellant questions the correctness of our statement as to the effect of a plea of guilty, and refers us to Harris v. State,76 Tex. Crim. 126, 172 S.W. Rep., 975, as not being in harmony with our views. The opinion in that case must be read in the light of the issue before the court, which was the question of insanity. In Taylor v. State, 88 Tex.Crim. Rep., 227 S.W. Rep., 679, in the opinion on motion for rehearing will be found this language: "With certain statements in the Harris case we reluctantly disagree, and regret that the same may have led to some confusion, but with the spirit of that decision we are in hearty accord."
The further reading of that opinion will make manifest the attitude of the court on the question before us when our original opinion in the instant case was written.
On the proposition that accused could justify the killing as being a homicide to prevent theft at night under Article 1105, subdivision 8, P.C., the decision in No. 6420, Espalin v. State, 90 Tex.Crim. Rep., (original opinion November 23, 1921, on rehearing January 25, 1922), is directly adverse to appellant's contention.
The motion for rehearing is overruled.
Overruled. *Page 13